Citation Nr: 9921819	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for anxiety disorder with 
a history of conversion disorder and headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This case came before the Board on appeal from a decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in January 1997 that denied an 
increased rating for the veteran's service connected anxiety 
disorder with a history of conversion disorder and headaches.


FINDINGS OF FACT

1.  The veteran's anxiety disorder with a history of 
conversion disorder and headaches includes symptoms of 
anxiety, stress, immediate memory problems, 
attention/concentration deficits, and depressed mood, which 
produce not more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
and definite industrial impairment.

2.  The veteran's immediate memory problems are not more than 
mild, and the veteran's psychoneurotic disability is not 
manifested by panic attacks, speech problems, difficulty in 
understanding complex commands, or impairment of the 
veteran's judgment or abstract thinking.

3.  Headaches associated with the psychiatric disorder are 
not more than mild.  


CONCLUSION OF LAW

The schedular requirements for a disability rating in excess 
of 30 percent for anxiety disorder with a history of 
conversion disorder and headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.126, Code 9400 (criteria in effect prior to and after 
November 7, 1996) (1996 & 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's pre-induction examination report dated in 
December 1951 noted a history of cerebral concussion with 
convulsion in 1949, and complaints of headaches and 
dizziness.  Treatment records show that the veteran was 
treated for shell fragment wounds to his head, with a 
retained foreign body in his scalp in July 1953.  A 
subsequent treatment record dated in July 1953 noted that the 
veteran's scalp was healing.  An examination report dated in 
December 1953 noted shell fragment wounds in the forehead and 
head, and the veteran's complaint of headaches.

After service, a VA examination in January 1954 noted the 
veteran's complaints of headaches, and a diagnosis of 
conversion reaction was given.

A rating decision in February 1954 granted service connection 
for conversion reaction manifested by headaches, and assigned 
a noncompensable rating.

Another VA examination report dated in June 1955 noted the 
veteran's complaints of headaches and a diagnosis of 
conversion reaction. 

A rating decision in August 1955 increased the evaluation for 
the veteran's conversion reaction with headaches from 
noncompensable to 10 percent.

VA records of treatment in January 1993 noted an anxiety 
disorder, and a recommendation that the veteran not work 
overtime.  Records show that the veteran continued to be 
treated for anxiety disorder and stress related to his job 
and personal life in February, April, May, and August 1993.  

A VA examination in April 1994 noted the veteran's complaints 
of irritability, some sleep impairment, and anxiety that 
interfered with his work.  The veteran was noted to be 
anxious, his thoughts were logical and goal oriented, and he 
was oriented to person, place, time, and circumstance.  The 
veteran denied suicidal or homicidal ideation or any 
hallucinations.  Ability for abstraction, calculation, and 
the veteran's memory were intact.  The diagnosis given was of 
anxiety disorder, not otherwise specified.

A rating decision in June 1994 assigned an increased 
evaluation of 30 percent for anxiety disorder with a history 
of conversion disorder and headaches.

VA medical records show that the veteran received treatment 
for anxiety and stress related to his job and personal life 
in March 1996.  The veteran was noted to be able to maintain 
full time employment despite his anxiety symptoms.  In April 
1996 the veteran complained of increasing tension within his 
job due to a conflict with his supervisor.  June 1996 records 
show that the veteran reported being anxious and angry at 
work, but not violent.  

The veteran filed a claim for an increased rating for his 
anxiety disorder with a history of conversion disorder and 
headaches in September 1996. 

The veteran continued to complain of stress related to his 
job in September and December 1996.  The veteran also 
complained of bad dreams and memories related to his combat 
experiences in Korea.

A VA examination report dated in November 1996 noted the 
veteran's complaint of headache pain.  The examination also 
noted that the veteran was neatly groomed, and psychomotor 
activity and speech were normal.  The veteran's thought 
process was coherent and goal directed with no formal thought 
disorder.  The veteran's affect was slightly anxious, and his 
mood congruent.  No suicidal or homicidal ideation or overt 
psychotic symptoms were noted, and the veteran was alert and 
oriented times four.  Abstraction ability appeared to be 
average, and insight and judgment appeared to be intact.  A 
diagnosis of generalized anxiety disorder was noted, with 
mild immediate memory problems which might be related to mild 
anxiety, past alcohol abuse, and a past head injury.  The 
examiner stated that these memory problems did not appear to 
be significant enough to interfere with the veteran's 
relationships or work.

A VA examination in April 1997 found that the veteran had 
fair hygiene and appropriate dress, with no psychomotor 
abnormality.  The veteran's speech was slow and halting, 
which the examiner stated was apparently due to memory 
problems.  Cognitively, the veteran had good calculation 
ability, and poor abstraction ability.  No difficulty with 
attention or concentration was noted.  The veteran appeared 
to have some difficulty understanding the intent of some 
questions and giving entirely relevant answers.  The veteran 
denied psychotic symptoms, as well as suicidal or homicidal 
thoughts.  His mood and affect were slightly anxious, his 
insight was limited, and judgment assessed as fair.  The 
diagnosis given was of moderate dementia, secondary to a 
combination of head injury, seizure disorder, and alcohol 
dependence, with associated depressive and anxiety features.  
The veteran was noted to meet the criteria for dementia, 
which appeared "to be significant enough to prevent him from 
doing any gainful work."

An addendum to the April 1997 VA examination report, dated in 
May 1997, noted that the record confirmed no change in 
anxiety or depressive symptoms over the last several years.  
The examiner noted that these symptoms were often expressed 
somatically, as Hypochondriacal Neurosis.  The examiner also 
stated that the veteran had worked as a postal carrier until 
a short time prior to May 1997, and that "the finding of 
dementia is new and appear[ed] more likely to be disabling 
then [sic] [the veteran's] neurosis."  The veteran was given 
a GAF [global assessment of functioning] score of 52 for all 
disorders, "which corresponds to moderate to severe 
difficulty in social or occupational functioning."

Another VA examination in August 1997 noted the veteran's 
complaints of headaches since an injury in 1952, and that the 
veteran had never sought medical treatment for headaches.  
Diagnoses included chronic headache, mild, responding well to 
Tylenol and mild dementia.

A VA psychology-neuropsychological assessment in September 
1997 found the veteran's range of affect was decreased, and 
mood was mildly to moderately depressed and anxious.  The 
veteran admitted some suicidal ideation, but denied that he 
would act on it.  The veteran was fully oriented to person, 
place, and time.  The veteran's basic and complex 
abstraction, immediate memory, mathematical ability, language 
and constructional processes, and most sensory functions were 
intact.  The veteran had a mild to moderate 
attention/concentration deficit which the examiner stated 
could be explained by anxiety.  There was also a mild to 
moderate motor speed decrement.

A physical examination conducted for the VA in November 1998 
noted the veteran's complaint of headaches since an in-
service head injury in Korea.  The headaches were described 
as uncomfortable and occurred three to four times a week, for 
approximately 10 to 15 minutes.

A psychiatric examination conducted for the VA in October 
1998 noted the veteran's complaint of headaches, which 
occurred approximately every two to three days.  The veteran 
complained of being easily upset or angry, and some 
depression.  A mental status examination found the veteran to 
be alert and cooperative, and appropriately dressed.  The 
veteran maintained good eye contact, and was wringing his 
hands during the examination.  Speech was coherent but 
hesitant, and mood and affect were anxious.  The veteran was 
oriented to time, place, and person.  Thought content showed 
no delusional thinking or obsessions, phobias, or somatic 
complaints.  The veteran had no panic attacks, and was noted 
to have nightmares.  Insight and judgment were fair, and 
memory for immediate, recent, and remote events was intact.  
The veteran could maintain attention and concentration.

The report of the October 1998 examination included a 
diagnosis of generalized anxiety disorder, and history of 
conversion disorder and headaches.  A mini-mental status 
examination was conducted to rule out dementia, and the 
veteran scored 30 out of a possible 30.  Dementia was not 
diagnosed.  The veteran was given a GAF score of 65.  It was 
noted that the veteran still had headaches, "but ha[d] no 
active conversion symptoms."  The veteran's anxiety was 
described as interfering with his ability to relate to 
others.  It was noted that the veteran had functioned as a 
letter carrier for the past 20 years without difficulty, and 
was planning to work part-time during his retirement.  The 
veteran was assessed as being able to perform the activities 
of daily living independently, and his mental status did not 
show any cognitive deficits.

By a rating decision in January 1999, the RO denied service 
connection for dementia, both on a direct basis and as 
secondary to the veteran's service connected psychiatric 
disorder and head injury.


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

In cases where regulations concerning entitlement to a higher 
rating are changed during the course of a pending claim, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran's claim relating to his 
anxiety disorder, with a history of conversion disorder and 
headaches, was filed prior to November 7, 1996, when the 
rating criteria for mental disorders were revised.  
Therefore, under Karnas v. Derwinski, the veteran is entitled 
to consideration under the criteria in effect both before, 
and after November 1996, and a decision which reflects 
application of the criteria most favorable to him.

Rating criteria in effect prior to November 7, 1996

Under the general rating formula for psychoneurotic disorders 
in effect prior to November 1996, a noncompensable evaluation 
is assigned when there are neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate. A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  When two diagnoses, one organic and the 
other psychological or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  38 C.F.R. 
Part 4, Code 9400 (rating criteria in effect prior to 
November 7, 1996).

As stated above, the criteria for a 30 percent evaluation 
require "definite" social and industrial impairment.  In 
Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" is "qualitative" in nature, whereas the 
other terms used to rate mental disorders are 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which would 
quantify the degree of impairment.

In a subsequent precedent opinion, VA's General Counsel 
concluded that "definite" should be construed as meaning 
"distinct, unambiguous, and moderately large in degree."  
As used in rating mental disorders, it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation.  38 U.S.C.A. § 
7104(c).

Applying the above criteria, the medical evidence documenting 
the extent of the veteran's service connected mental disorder 
does not indicate that an increased rating is warranted.  The 
applicable criteria for a rating of 50 percent require 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships, and 
considerable industrial impairment due to psychoneurotic 
symptoms reducing reliability, flexibility, and efficiency 
levels.  

Regarding personal relationships, the record indicates that 
the veteran has been treated several times for stress related 
to his personal life.  The record shows that the veteran's 
anxiety symptoms do interfere with his ability to relate to 
other people.  Anxiety and such accompanying symptoms as 
immediate memory problems, attention/concentration deficits, 
and depressed mood have been noted as having some impact on 
the way the veteran relates to others.  However, the record 
also shows that despite these symptoms and their effect on 
his personal relationships, the veteran has not suffered 
considerable impairment in his ability to establish and 
maintain effective and wholesome relationships with people.  
The April 1997 examination described the veteran's affect as 
slightly anxious, but for the most part cooperative and 
friendly and full range.  The October 1998 examination 
reported that the veteran enjoyed having his children near 
him.  The evidence contained in the record does not indicate 
that the impairment in the veteran's ability to establish or 
maintain relationships is more than definite, meaning "more 
than moderate but less than rather large," as contemplated 
under the criteria for a 30 percent rating.

With regard to the industrial impairment caused by the 
veteran's service connected mental disorder, some memory 
problems have been noted but were found not to be significant 
enough to interfere with the veteran's employment during the 
November 1996 examination.  Another examination in April 1997 
included a diagnosis of dementia, which was assessed as more 
likely to be disabling than the veteran's neurosis, and 
significant enough to prevent gainful employment.  The April 
1997 examination gave a GAF score of 52 for all disorders, 
which the examiner stated would correspond to moderate to 
severe difficulty in social or occupational functioning.  The 
Board notes that dementia has not been included as part of 
the veteran's service connected mental disorder, and service 
connection for dementia, either on a direct or secondary 
basis, was denied by a rating decision in January 1999.  
Therefore, any impairment and its affect on the veteran's 
ability to work must be excluded.  The most recent evidence 
concerning the veteran's industrial impairment noted symptoms 
relating to his anxiety disorder, and that despite his 
disorder he had functioned in his occupation for 20 years 
without difficulty.  It was also noted that the veteran felt 
that he would be better off being occupied, and was planning 
to work part time in his retirement.  The Board finds that 
the relatively mild symptoms reported on most recent 
examinations are commensurate with not more than definite 
industrial impairment.

Consideration has also been given to the headaches reported 
by the veteran and rated as part of the service connected 
psychiatric disability.  There appears to be no question, 
however, that the psychiatric aspects of the disability 
predominate and are the major part of the service connected 
disability.  The headaches have been characterized as mild 
and responding to medication.  Clearly, the headaches are not 
manifested by characteristic prostrating attacks and would 
not even meet the criteria for a compensable rating under 
Code 8100 pertaining to migraines.
 
Rating criteria in effect after November 7, 1996

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (1998).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating is appropriate.  When there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation in warranted.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  With 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.  For occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9400 (rating criteria in 
effect after November 7, 1996).  

Initially, it is again noted that the headaches have been 
characterized as mild and would not even meet the criteria 
for a compensable evaluation under Code 8100.  The 
psychiatric manifestations are clearly dominant; thus the 
general rating formula for psychiatric disorders set forth 
above provide the basis for evaluating the disability.  In 
this regard, the medical evidence shows that the veteran has 
consistently been noted to have an anxious mood and affect, 
with other related symptoms.  Some immediate memory problems, 
possibly related to anxiety, were noted in VA examinations in 
November 1996 and April 1997.  The April 1997 examination 
report noted that the veteran's speech was slow and halting, 
apparently due to memory problems.  Later examinations in 
September 1997 and October 1998 found the veteran's immediate 
memory to be intact, and did not note any related speech 
problems.  The April 1997 VA examination also found that the 
veteran had difficulty understanding the intent of some 
questions and giving entirely relevant answers.  Subsequent 
examinations did not indicate that there were any problems in 
the veteran's ability to understand and respond to questions.  
Poor abstract ability was noted during the April 1997 
examination, but abstraction ability was assessed as intact 
in examinations in November 1996 and September 1997.  The 
medical evidence contained in the record is negative for any 
panic attacks.  The record is also negative for impairment of 
the veteran's judgment, which was assessed as intact during 
the November 1996 examination and as fair during the October 
1998 examination.  The veteran has been noted to have a 
depressed mood, in addition to his anxiety.  

Applying the revised rating criteria, the Board finds that 
the veteran's symptoms do not meet the criteria for a rating 
above 30 percent at this time.  The most recent evidence 
concerning the veteran's memory, from the October 1998 
examination, found memory to be intact for immediate, recent, 
and remote events.  Problems with speech, abstraction 
ability, and understanding questions, which were noted in 
earlier examinations in April 1997, were not found in 
subsequent examinations in September 1997 and October 1998.  
There is no evidence indicating that the veteran suffers from 
panic attacks or impaired judgment.  While the veteran's mood 
has been described as depressed in some of these 
examinations, it apparently has not prevented him from 
working and having relationships with other people.  
Considering that the veteran does not currently have the 
symptoms necessary for a rating above 30 percent, an 
increased rating at this time is not warranted.

Accordingly, the Board concludes that an increased rating for 
the service connected psychoneurotic disorder is not 
warranted under either the rating criteria that were in 
effect prior to November 7, 1996 or the revised rating 
criteria.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is reasonably balanced so 
as to require its application.



ORDER

Entitlement to an increased rating for anxiety disorder with 
a history of conversion disorder and headaches, currently 
evaluated as 30 percent disabling, is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

